Citation Nr: 0531976	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  00-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin condition, to 
include skin cancer, claimed as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971, including service in Vietnam from October 1970 to July 
1971.  He has appealed a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) at New Orleans.  
The veteran and his wife presented testimony in October 2000 
before the Board at the RO (travel Board hearing).  The Board 
remanded the case in December 2001 and again in August 2003 
for further development.  The requested actions have been 
completed.  The Board in the August 2003 decision decided two 
other issues that were on appeal.  The compensation claim for 
a skin disorder is the only matter remaining for final 
decision.  


FINDING OF FACT

A chronic skin disorder, actinic keratoses, is first shown a 
number of years after service and is not medically related to 
service, including any exposure to herbicides.  


CONCLUSION OF LAW

A skin disorder, to include skin cancer, claimed as due to 
herbicide exposure, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, essentially, that he has a chronic skin 
condition of his hands and face due to herbicide exposure in 
Vietnam.  Before reaching the merits of the case, however, 
the Board will address the procedural assistance provided by 
VA to ensure that the veteran has received proper 
notification and assistance with the development of his 
claim.  

Procedural matters

The Board finds that VA has provided the veteran with the 
necessary procedural assistance in the development of his 
claim.  Upon receipt of a claim, VA is required to notify a 
claimant of the information needed to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice under the applicable law, the Veterans Claims 
Assistance Act of 2000 (VCAA), must inform a claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VA must 
also (4) ask the claimant to provide any evidence in his 
possession that pertains to the claim.  

VA satisfied its VCAA notice responsibilities with letters in 
January 2002, April 2003 and May 2004, as well as 
supplemental statements of the case (SSOC) in April 2003 and 
June 2005.  The Board addressed the VCAA in each of its prior 
decisions and the SSOC's included the substance of the VCAA 
notification provisions.  In the May 2004 letter, even though 
the veteran's other compensation claims were also mentioned, 
the veteran was asked to submit any treatment records 
pertinent to his claim and invited to submit other 
information relevant to the appeal.  

Generally, the required VCAA notice must be provided before 
the initial unfavorable RO rating decision.  In this case, 
since the veteran filed his compensation claim in June 1997, 
the decision he appealed was in August 1998 and well before 
the VCAA was enacted.  The RO did not error under the 
circumstances by not providing VCAA notice before its 
decision, but the veteran has the right to the appropriate 
notice and subsequent VA processing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, any defect with respect to the timing of VCAA 
notification was harmless error.  The veteran eventually 
received proper VCAA notices, and the claim was reviewed by 
the RO after such notification.  The veteran was provided 
with the opportunity to submit evidence and argument in 
support of the claim.  The development under VCAA, although 
subsequent to the initial denial of the claim, permitted the 
veteran and his representative a meaningful opportunity to 
participate in the claims process.  The actions by VA over 
the lengthy appeal process in this case remedied the initial 
error in the timing of the notice.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant obtain evidence to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
VA has assisted or offered to assist the veteran in obtaining 
treatment records related to his skin claim.  In his June 
1997 claim, the veteran referred to VA treatment to remove an 
actinic keratosis from his face.  Those VA records have been 
obtained.  The veteran has also been afforded two VA 
compensation examinations for the skin.  A medical opinion as 
to the etiology of the skin lesions in questions was also 
provided on the most recent examination in June 2005 pursuant 
to the Board's August 2003 remand.  The veteran has not 
identified other pertinent evidence not of record.  The 
assistance satisfies the VCAA requirements and the actions 
requested in the Board's remands.  See Stegall v. West, 11 
Vet. App. 268 (1998) (a Board remand imposes a duty upon VA 
to ensure compliance with the terms of the remand).  In view 
of the notification and procedural development, the Board may 
address of the merits of the claim without prejudice to the 
veteran.  

The merits of the claim

At his hearing before the Board in October 2000, the veteran 
testified that that he began having signs of a skin condition 
in about 1990 when he first started going to a VA clinic and 
was sent to a dermatologist at the New Orleans VA hospital.  
The veteran said that he was told that he had a keratosis and 
had subsequently gone about every six months for liquid 
nitrogen treatment to "burn them up."  He said that there 
had recently been a conference by two dermatologists as to 
whether he had developed skin cancer.  Regarding herbicide 
exposure in service, the veteran said that they had to catch 
water to take a bath from a mountainside stream near the 
Laotian border while serving in the field in Vietnam.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, to prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus or 
link between the current disability and the inservice disease 
or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

In support of his claim , VA medical records show that the 
veteran was referred to a VA dermatology clinic in December 
1994 from removal of multiple "AK's" (actinic keratoses) of 
the face and hands.  (An actinic keratosis (pl. keratoses) is 
a premalignant warty lesion occurring on the sun-exposed skin 
of the face or hands in aged light-skinned persons; squamous 
cell carcinoma of low-grade malignancy may develop in a small 
proportion of untreated patients.  Steadman's Medical 
Dictionary, 27th ed. (2000)).  The veteran reportedly had a 
noticeable 4-5 year history of actinic skin damage when seen 
in July 1995 at the dermatology clinic.  He had no history of 
skin cancers, but had lifelong exposure to the sun.  The 
diagnoses included actinic keratoses.  Subsequent VA 
dermatology clinic records show that the veteran has been 
seen at essentially 6-month intervals for skin checks and 
removal of actinic keratoses.  

As to the second requirement for service connection, evidence 
of disease during service, the service medical records do not 
show any pertinent skin defects.  When a disease if first 
diagnosed after service, however, service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred during the veteran's service.  
In cases involving malignant tumors, a presumption of service 
connection arises if the disease manifested to a degree of 10 
percent within one year of separation from service.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  Although there 
apparently has been some discussion as to whether the 
veteran's actinic keratoses might be cancerous, this has not 
been medically reported or confirmed.  In any event, such a 
development would be many years after service and any 
applicable one-year presumptive period for malignant tumors.  

The veteran's contentions have centered more on exposure to 
herbicides in Vietnam as a causal factor in the development 
of the actinic keratoses later in life.  In the case of 
veterans who served in Vietnam, there is a presumption of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The list of diseases, however, does not include 
actinic keratosis.  Chloracne or related acneform disease is 
included for presumptive purposes, but only if manifested to 
a degree of 10 percent within one year after service.  The 
veteran has not been diagnosed with such disease and his skin 
disorder was not present until long after service, as 
previously discussed.  Thus, any presumptive basis for 
service connection for the veteran's skin condition is not 
available in this case.  

Finally, in order to assist the veteran in obtaining medical 
evidence that might factually link his actinic keratoses to 
service, the Board requested that he be examined and a 
medical opinion be provided as to the likelihood that any 
skin disorder is medically related to any possible herbicide 
exposure in Vietnam.  See Combee v. Brown, 34 Fed.3d 1039, 
1045 (Fed.Cir 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation).

On VA medical examination and review of the veteran's medical 
records in June 2005, however, the examiner concluded 
diagnostically that the veteran had actinic keratosis and 
sun-damaged skin, and that it was not likely that the actinic 
keratoses were related to herbicide exposure.  The record 
does not include any medical opinion to the contrary and 
veteran does not have medical training to offer an opinion as 
to the cause of actinic keratoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they re not capable of offering 
opinions as to medical matters).  Accordingly, since the 
veteran does not have a disorder that may be related to 
herbicide exposure, further development to determine actual 
exposure to herbicides in service is unnecessary.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).  

It also follows that the service connection requirements of 
(2) evidence of disease during service and (3) a medical link 
between a current disease and service are not met in this 
case.  This is not to say that the veteran in fact avoided 
exposure to herbicides while serving in Vietnam.  The Board 
does not doubt his testimony as to conditions in the field.  
Rather, under the facts of this case, herbicide exposure may 
not be legally presumed and efforts to establish actual 
exposure, such as through military records based on the 
veteran's duty locations, are not warranted.  The evidence is 
not in equipoise or evenly balanced, both favorable and 
unfavorable, as to the second and third elements necessary to 
prove service connection.  Thus, the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107 (2002), is not for application as to 
any material element of the claim and the appeal must be 
denied.  


ORDER

Entitlement to service connection for a skin disorder, to 
include skin cancer, claimed as due to exposure to herbicides 
is denied.  



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


